DETAILED ACTION
Status of Claims
In the response filed April 21, 2022, Applicant amended claims 1, 6, 11, and 16. Claims 5, 7, 8, 15, 17, and 18 were canceled. Claims 1-4, 6, 9-14, 16, 19, and 20 are pending the current application.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. First, Applicant continues to assert that the claimed invention is not directed to an abstract idea because the claimed invention is analogous to Claim 4 of Appendix 1 of the October 2910 PEG update.   Examiner respectfully disagrees.  Claim 4 recites monitoring and collecting information pertaining to animal health such as body position data using a radio frequency reader. This is specialized data collected in an unconventional manner. Here, the claimed invention collects data pertaining to discounted and undiscounted content.  Overall, this is directed to commercial transactions. Second, Applicant continues to assert that the claimed invention is integrated into a practical application because the claimed invention is analogous to Claim 1 in the July 2015 SME update.  Examiner respectfully disagrees. Claim 1 example recites a rubber-molding press with specific steps and formulas to achieve the desired results.  Here, the claimed invention determines discounts for content items.  This is not integrated into a practical application. he processor and memory in the steps is recited at a high-level of generality (i.e., as a generic processor and memory performing the commercial interactions of the claimed invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, under step 2B, the claimed invention does not provide an improvement the technical field.  Overall, this is a commercial transaction of determining discounts.  Applicant’s arguments regarding Hafner are not analogous as Hafner involves usage of an electric vehicle. The rejection is maintained.  
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 9-14, 16, 19, and 20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-4, 6, 9-14, 16, 19, and 20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-4, 6, 9-14, 16, 19, and 20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-4, 6, 9-14, 16, 19, and 20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claim 11) recite 
identify a plurality of discounted content units of the plurality of content units based on the content data of each content unit of the plurality of content units
determine a popularity score of the discounted content unit; 
determine a discount score of the discounted content unit, wherein the discount score corresponds to a discounted price of the discounted content unit relative to an average or a minimum of the one or more undiscounted prices of the discounted content; and 
determine a deal score for the discounted content unit based on the popularity score and the discount score of the discounted content unit
present the generated ranking of the plurality of discounted content units via the GUI
track and record interactions of a user, using the GUI, with the plurality of discounted content units; and 
perform machine learning, using the tracked and recorded interactions, to learn content preferences of the user to improve performance of the software code;
determine a user desirability score for each of the plurality of discounted content units; 
determine another deal score further based on the user desirability score for each of the plurality of discounted content units; 
generate another ranking further based on the user desirability score for each of the plurality of discounted content units; and 
present, using the display, the another ranking of the plurality of discounted content units via the GUI.
The identified limitations recite a method and system that identifies discounted content and determines a deal score based on a popularity and discount score, presenting a ranking of the discounted content based on the deal score, and tracking user interactions with the discounted content units to learn user preferences, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (e.g., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a computing platform having a display, a hardware processor, a system memory 
a transceiver configured to exchange data over a plurality of communication links
a software code stored in the system memory
 the software code providing a graphical user interface (GUI)
receive, over the plurality of communications links using the transceiver, content data describing a plurality of content units, wherein the content data of each content unit of the plurality of content units includes one or more undiscounted prices respectively corresponding to one or more retailers
generate a ranking of the plurality of discounted content units based on the deal score of each of the plurality of discounted content units
This judicial exception is not integrated into a practical application. The processor and memory in the steps is recited at a high-level of generality (i.e., as a generic processor and memory performing the commercial interactions of the claimed invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-4, 6, 9-10, 12-14, 16, 19, and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, the dependent claims recite combining various scores to determine the deal score.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1 and 11: generic processor and memory performing the commercial interactions of the claimed invention, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-4, 6, 9-14, 16, 19, and 20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-4, 6, 9-10, 12-14, 16, 19, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
Conclusion
                                                                                                                                                                                                       
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                               	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621